NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1949-16T2


BANK OF NORTH CAROLINA (BNC BANK)
AS SUCCESSOR IN INTEREST TO BEACH
FIRST NATIONAL BANK,

        Plaintiff-Respondent,

v.

LITCHFIELD DEVELOPMENT, LLC,

        Defendants,

and

GEORGE STEPHANIS,

     Defendant-Appellant.
__________________________________


              Submitted October 18, 2017 – Decided November 16, 2017

              Before Judges Fuentes, Koblitz and Suter.

              On appeal from the Superior Court of                 New
              Jersey, Law Division, Bergen County,                 DJ-
              116272-16.

              George Stephanis, appellant pro se.

              Ferro Labella & Zucker, LLC, attorneys for
              respondent (Russell T. Brown, of counsel and
              on the brief; Bonnie C. Park, on the brief).
PER CURIAM

     Defendant George Stephanis1 appeals from a December 19, 2016

order    denying    reconsideration   of   an    October    28,   2016   order

rejecting defendant's objection to the domestication under New

Jersey's Uniform Enforcement of Foreign Judgments Act, N.J.S.A.

2A:49A-1 to -33, (UEFJA) of a March 29, 2011 South Carolina

judgment against defendant. We affirm. Although defendant appeals

only the order denying reconsideration, we briefly review and

affirm the underlying October 28 order as well.

     In 2010, plaintiff Bank of North Carolina (BNC) filed an

action in South Carolina against defendant and Litchfield, seeking

repayment    of    a   $2,500,000   commercial    loan.      Defendant     had

unconditionally guaranteed the loan.

     A   South     Carolina   Master-in-Equity     issued    an   "Order   and

Judgment of Foreclosure and Sale" on March 29, 2011, containing

in its caption the words "Deficiency Demanded," entering judgment

against defendant under his guaranty for $3,073,714.86 plus 14%

interest.    The March 29 order and judgment also ordered the sale

of property in Horry County, South Carolina, put up as collateral




1
 Litchfield Development, LLC (Litchfield) was not involved in the
New Jersey litigation, and plaintiff does not claim to be owed
money by the defunct company.    We refer to Stephanis alone as
defendant.
                                      2                              A-1949-16T2
by Litchfield.     Plaintiff purchased the property at a sheriff's

sale for $909,695.

     After the sale, the Master-in-Equity issued a June 15, 2011

"Master's    Report   on   Sale,   Order     of   Distribution,   and   Order

Confirming Sale"      containing in the caption the words "Deficiency

Waived."    Defendant argues that this June order conflicts with the

March judgment, and thus the March judgment should not have been

domesticated in New Jersey.         Plaintiff argues that the judgment

demanding    the   deficiency      remains    accurate    with    regard    to

defendant, the loan guarantor, while the June order waiving the

deficiency relates to Litchfield, the mortgagor, alone.            Plaintiff

states that the waiver as to Litchfield sped up the process under

South Carolina's foreclosure sale process.

     Whether the South Carolina judgment "may be registered in New

Jersey implicates the Full Faith and Credit clause of the United

States Constitution, which mandates 'Full Faith and Credit shall

be given in each State to the public Acts, Records, and judicial

Proceedings of every other State.'"           Ewing Oil, Inc. v. John T.

Burnett, Inc., 441 N.J. Super. 251, 259 (App. Div. 2015) (quoting

U.S. Const. art. IV, § 1). "The clause requires a foreign judgment

'properly entered in accordance with local procedure is entitled

to full faith and credit in any other state provided . . . the

judgment is not entered in violation of due process of law.'"


                                      3                             A-1949-16T2
Ibid. (quoting Sec. Ben. Life Ins. Co. v. TFS Ins. Agency, Inc.,

279 N.J. Super. 419, 424 (App. Div. 1995)).

     The narrow issue on appeal is whether defendant raised due

process   issues   appealable    under     the   UEFJA,   or   instead      made

collateral attacks on the judgment that must be raised in South

Carolina.    Defendant does not argue on appeal that South Carolina

lacked personal or subject matter jurisdiction, or failed to

provide adequate notice and an opportunity to be heard.                      See

Sonntag Reporting Serv., Ltd. v. Ciccarelli, 374 N.J. Super. 533,

538 (App. Div. 2005) (finding a foreign judgment is entitled to

full faith and credit unless the defendant is denied one of these

enumerated due process rights).           We affirm substantially for the

reasons expressed by Judge James J. DeLuca in the "riders" to the

October   28,   2016   order   and   December    19,   2016    order   denying

reconsideration.

     Defendant raised no specific reason why reconsideration was

appropriate.    "Motions for reconsideration are governed by Rule

4:49-2, which provides that the decision to grant or deny a motion

for reconsideration rests within the sound discretion of the trial

court."     Pitney Bowes Bank, Inc. v. ABC Caging Fulfillment, 440
N.J. Super. 378, 382 (App. Div. 2015).

     Reconsideration is appropriate in those limited number of

cases where:    "(1) the Court has expressed its decision based upon


                                      4                                A-1949-16T2
a palpably incorrect or irrational basis, or (2) it is obvious

that the Court either did not consider, or failed to appreciate

the significance of probative, competent evidence."    Granata v.

Broderick, 446 N.J. Super. 449, 468 (App. Div. 2016) (quoting

Fusco v. Bd. of Educ., 349 N.J. Super. 455, 462 (App. Div.),

certif. denied, 174 N.J. 544 (2002)), certif. granted, 228 N.J.
516 (2017).   A trial court's decision should be "left undisturbed

unless it represents a clear abuse of discretion."    Pitney Bowes

Bank, Inc., supra, 440 N.J. Super. at 382 (citing Hous. Auth. of

Morristown v. Little, 135 N.J. 274, 283 (1994)).

    Judge DeLuca correctly rejected defendant's objection to

domesticating the South Carolina judgment and did not abuse his

discretion in denying defendant's motion for reconsideration.

    Affirmed.




                                 5                        A-1949-16T2